Citation Nr: 1638698	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-21 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a chronic lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had qualifying (honorable) active duty service from April 1970 to January 1972.  He also had additional non-qualifying service. 

In July 2013, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Board remanded the claim in December 2014 for additional development.


FINDINGS OF FACT

1. In-service complaints of allergies and conjunctivitis were not shown to be chronic; symptoms related to a chronic lung disorder were not shown in service. 

2. The current lung disorders, diagnosed as restrictive lung disease (RLD) and chronic obstructive pulmonary disease (COPD), were not shown for years after service and are not causally or etiologically related to service, to include any injury or event therein.


CONCLUSION OF LAW

A chronic lung disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, none of the diagnosed lung disorders are listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  As above, none of the lung disorders are listed in 38 C.F.R. §§ 3.307, 3.309(a); therefore, the one-year presumption does not apply.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

As to a current diagnosis, VA treatment records show a reported history of asthma, as well as treatment for a lung disorder with an albuterol inhaler.  Further, a VA outpatient record submitted by the Veteran (dated June 2013) included a diagnosis of bronchial asthma and noted that he had been prescribed albuterol since a visit to the ER in February 2013.  A private treatment note of June 2013 indicated that he was diagnosed with asthma as an adult.  No pulmonary function testing was completed.  An April 2008 VA treatment note assessed "likely asthma."  In a December 2014 VA examination, he was diagnosed with RLD and COPD.  Therefore, a current lung disorder has been shown.

As to in-service incurrence, service treatment records show that the Veteran's lungs and chest were normal upon entrance onto active duty.  Thereafter, he went to sick call numerous times with complaints of allergies and conjunctivitis that were related to dust and other environmental contaminants; however, no chronic lung disorder or any symptoms reasonably attributed thereto were reported.  At the time of discharge, his lungs and chest were again reported as normal.  Therefore, a chronic lung disorder was not noted in the service treatment records.

As the Veteran has asserted that in-service dust and environmental contaminants exposure caused his lung disorder and such exposure was acknowledged in the service treatment records, the Board will consider whether there is a medical nexus between active duty and current complaints.

On this point, the evidence weighs against the claim.  Of note, VA examinations and treatment records show no diagnosis of asthma, and no nexus between the currently-diagnosed COPD and any event or illness in service, to include the exposure to dust and other environmental contaminants.  

Specifically, in a July 2012 VA examination undertake to address the issue on appeal, the Veteran reported that he was not a smoker but the examiner noted that a November 2010 VA treatment note indicated that the Veteran quit smoking in 2000 after a 15 year history.  The examiner diagnosed RLD and opined that pulmonary function testing in June 2002 and August 2006 did not support a clinical diagnosis of asthma.  The examiner opined that the sinus and chest congestion treated in service could have been cold or allergy-related.  He further explained that:

sometimes a person can have restrictive lung disease that can be associated with inhaled substances like dust.  It is called Hypersensitivity Pneumonitis and his would[,] however[,] could be called chronic hypersensitive pneumonitis, however he doesn't have this or have anything that is associated with the inhalation of dust, sand, paint chips, [or] paints as he doesn't have the classic alveolar destruction or honey-combing seen on radiological studies, he doesn't have ground glass opacities, he doesn't have dense fibrosis, he doesn't have chronic interstitial inflammation seen on radiological studies . . . . [His] restrictive lung disease is not caused by his history of military service.

This evidence weighs against the claim as the examiner determined that the Veteran's lung disorder was not related to service.

In a March 2015 VA examination, a different examiner diagnosed RLD and COPD and opined that neither condition had its onset in service or was otherwise related to service.  The examiner explained that RLD was caused by progressive weight gain and the resultant increase in fat deposition on the chest wall and abdomen, which restricted lung volumes and decreased chest wall movement and excursions during breathing.  The examiner opined that COPD was caused by the Veteran's history of smoking.  

The examiner further noted that previous assessments of asthma were based on the Veteran's subjective complaints, rather than objective evaluation.  PFTs performed in March 2015, as well as previous tests, were consistent with RLD, not asthma.  The examiner explained that patients with COPD were often treated with inhalers, but "this does not mean they have asthma."  The examiner concluded that, "it is less likely as not (i.e., less than 50% of probability) that any current lung disorder is causally or etiologically related to active service over 40 years ago, to include exposure to environmental contaminants while in military service . . . ."  This evidence similarly weighs strongly against the claim.

The Board finds that the examinations were adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted physical examinations.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Moreover, the examiners have the requisite medical expertise to render medical opinions regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Further, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiners' opinions to be of great probative value.

The Veteran has clearly stated his belief that his current lung disorder is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of disorders such as RLD, COPD, and asthma falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran has not asserted that there is any deficiency in the notice provided him under the Veterans Claims Assistance Act of 2000 (VCAA).  Further, the RO obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  He was also provided with two VA examinations, the reports of which have been associated with the claims file.  The examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate claim.  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In addition, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this case, the RO substantially complied with the Board's December 2014 remand instructions by obtaining updated VA outpatient records and obtaining a VA examination and medical opinions addressing the current diagnoses and a nexus between any current lung disorder and service. 

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a chronic lung disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


